
	
		III
		110th CONGRESS
		1st Session
		S. RES. 92
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mrs. Clinton (for
			 herself, Mr. Voinovich,
			 Ms. Mikulski, Mr. Brownback, Mr.
			 Lautenberg, Mr. Coleman,
			 Mr. Lieberman, Mr. Schumer, Mr.
			 Brown, Mrs. Feinstein,
			 Mr. Nelson of Florida,
			 Ms. Landrieu, Mr. Smith, Mr.
			 Casey, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Vitter, Mr. Dodd, and
			 Ms. Collins) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 12, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling for the immediate and unconditional
		  release of soldiers of Israel held captive by Hamas and
		  Hezbollah.
	
	
		Whereas
			 Israel withdrew from southern Lebanon on May 24, 2000;
		Whereas
			 Congress expressed concern for soldiers of Israel missing in Lebanon and
			 Syrian-controlled territory of Lebanon in the Act entitled To locate and
			 secure the return of Zachary Baumel, a United States citizen, and other Israeli
			 soldiers missing in action, approved November 8, 1999 (Public Law
			 106–89), which required the Secretary of State to raise the status of missing
			 soldiers of Israel with appropriate government officials of Syria, Lebanon, the
			 Palestinian Authority, and other governments in the region, and to submit to
			 Congress reports on those efforts and any subsequent discovery of relevant
			 information;
		Whereas, on June 18, 2000, the United
			 Nations Security Council welcomed and endorsed the report by United Nations
			 Secretary-General Kofi Annan that Israel had withdrawn completely from Lebanon
			 under the terms of United Nations Security Council Resolution 425
			 (1978);
		Whereas
			 Israel completed its withdrawal from Gaza on September 12, 2005;
		Whereas, on June 25, 2006, Hamas and allied
			 terrorists crossed into Israel to attack a military post, killing 2 soldiers
			 and wounding a third, Gilad Shalit, who was kidnapped;
		Whereas, on July 12, 2006, terrorists of
			 Hezbollah crossed into Israel to attack troops of Israeli patrolling the
			 Israeli side of the border with Lebanon, killing 3 soldiers, wounding 2 more,
			 and kidnapping Ehud Goldwasser and Eldad Regev;
		Whereas
			 Gilad Shalit has been held in captivity by Hamas for more than 7 months;
		Whereas
			 Ehud Goldwasser and Eldad Regev have been held in captivity by Hezbollah for
			 more than 6 months;
		Whereas
			 Hamas and Hezbollah have withheld all information on the health and welfare of
			 the men they have kidnapped; and
		Whereas, contrary to the most basic
			 standards of humanitarian conduct, Hamas and Hezbollah have prevented access to
			 the Israeli captives by competent medical personnel and representatives of the
			 International Committee of the Red Cross: Now, therefore, be it
		
	
		That the Senate—
			(1)demands that—
				(A)Hamas immediately and unconditionally
			 release Israeli soldier Gilad Shalit;
				(B)Hezbollah accept the mandate of United
			 Nations Security Council Resolution 1701 (2006) by immediately and
			 unconditionally releasing Israeli soldiers Ehud Goldwasser and Eldad Regev;
			 and
				(C)Hezbollah and Hamas accede to the most
			 basic standards of humanitarian conduct and allow prompt access to the Israeli
			 captives by competent medical personnel and representatives of the
			 International Committee of the Red Cross;
				(2)expresses—
				(A)vigorous support and unwavering commitment
			 to the welfare and survival of the State of Israel as a Jewish and democratic
			 state with secure borders;
				(B)strong support and deep interest in
			 achieving a resolution of the Israeli-Palestinian conflict through the creation
			 of a viable and independent Palestinian state living in peace alongside of the
			 State of Israel;
				(C)ongoing concern and sympathy for the
			 families of Gilad Shalit, Ehud Goldwasser, Eldad Regev, and all other missing
			 soldiers of Israel; and
				(D)full commitment to seek the immediate and
			 unconditional release of the Israeli captives; and
				(3)condemns—
				(A)Hamas and Hezbollah for the cross border
			 attacks and kidnappings that precipitated weeks of intensive armed conflict
			 between Israel and Hezbollah and armed Palestinian groups; and
				(B)Iran and Syria for their ongoing support of
			 Hezbollah and Hamas.
				
